OPINION — AG — THE DECISION AS TO WHETHER OR NOT ANY SURPLUS IN THE COURT FUND IS TO BE INVESTED IN GOVERNMENT BONDS, UNDER THE CONDITIONS AND AS PROVIDED FOR BY 62 O.S.H. 324.1, IS TO BE EXERCISED BY THE GOVERNING BOARD REFERRED TO IN SAID SECTION, THAT SAID AUTHORITY MAY BE EXERCISED BY A MAJORITY OF THE MEMBERS OF SAID BOARD SITTING IN SESSION OF SUCH BOARD; AND THAT A UNANIMOUS VOTE OF SUCH MEMBERS IS NOT REQUIRED. CITE: 62 O.S.H. 323, 62 O.S.H. 322, 62 O.S.H. 324, OPINION NO. JUNE 28, 1947 — RUSSELL (RICHARD HUFF)